Citation Nr: 1540524	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for left leg length discrepancy and/or a pelvic tilt, to include as secondary to a service-connected low back disability.

3.  Entitlement to service-connection for left foot pes planus, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newington, Connecticut.

With regard to the Veteran's claimed left leg length discrepancy, certain medical evidence of record indicates that rather than having an actual discrepancy in leg length, the Veteran may have a pelvic tilt.  See VA Examination of March 2013.  From the medical evidence of record, it is not clear whether the Veteran has a pelvic tilt condition with an apparent left leg length discrepancy that is related to her service-connected low back disability.  The Board acknowledges that the Veteran, as a lay person, claimed service connection only for a left leg length discrepancy, but in light of the medical evidence of record, the Board has considered her claim more broadly as one for service connection for a left leg discrepancy, or a pelvic tilt.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2011, the Veteran indicated that she desired a Travel Board hearing.  In her February 2011 substantive appeal, however, the Veteran clarified that she did not want a Board hearing.  Therefore, her request for a Board hearing is considered withdrawn.

In December 2011 and August 2013, the Board remanded the Veteran's claims for further development.  The case has now returned to the Board.  The Board finds that the August 2013 remand instructions were substantially complied with in relation to the issues of entitlement to service connection for left lower extremity radiculopathy and left leg length discrepancy and/or pelvic tilt, to include as secondary to a service-connected low back disability.

This appeal was processed using VA's Veterans Benefits Management System (VBMS).  Relevant records are also located in Virtual VA.

The issue of entitlement to service connection for left foot pes planus, to include as secondary to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left lower extremity radiculopathy.

2.  The Veteran does not have a left leg length discrepancy, or a pelvic tilt. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for left lower extremity radiculopathy, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

2.  The criteria to establish service connection for left leg length discrepancy and/or a pelvic tilt, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on her claims by a letter dated in June 2010.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified her of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims in September 2010.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her appeal, including service treatment records and post-service treatment records. 

VA examinations were conducted in March 2013 and October 2013 and provided the findings and opinions requested by the Board in prior remands.  In reviewing the examination reports, the Board finds that they are adequate for the purpose of adjudicating the issues of entitlement to service connection for left lower extremity radiculopathy and left leg length discrepancy and/or pelvic tilt. 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2014). 

Background

The Veteran's military entrance examination dated in September 1985 documented a normal clinical evaluation of the feet and lower extremities.  Service treatment records do not show complaints, findings, diagnoses, or treatment for a left leg length discrepancy, pelvic tilt, or left leg radiculopathy.  

VA outpatient treatment records dated in March 2009 show treatment for radiculopathy complaints.  A September 2009 VA spine examination documented subjective complaints of left leg radiculopathy; physical examination showed normal strength and normal sensation function in the left lower extremity.  The examiner did not diagnose radiculopathy in the left lower extremity.  VA treatment records dated in August 2010 note there were no focal neurological deficits and that deep tendon reflexes were normal in the lower extremities; it was noted that the Veteran declined electrodiagnostic testing.  VA treatment records do not show a diagnosis of radiculopathy of the left leg.  

In March 2013, the Veteran underwent a VA examination in connection with her claims.  During the examination, the Veteran reported constant pain in her lower back that varied and seemed to get worse as the day went on with increased activity, as well as with prolonged standing and sitting.  The Veteran reported feeling stiff first thing in the morning.  She reported that the pain traveled down the back of her legs to her feet with tingling, right greater than left.  The Veteran also reported that she felt numbness behind her knees.  She stated that she had experienced these symptoms for three years.  It was noted that the Veteran had electrodiagnostic testing in 2009 on the upper extremity that was positive for right carpal tunnel syndrome.  It was noted that the Veteran was seen by neurosurgery in 2004 and was felt not to be a surgical candidate.  She stated that she had tried multiple treatments that included acupuncture, chiropractor, massage therapy, pain management, physical therapy, and aqua therapy, and seemed to get the most relief with acupuncture and aqua therapy.  The Veteran indicated that she used a TENS unit, but did not like it, and used traction at home when needed.  

The examination showed normal sensory examination of the upper anterior thigh, thigh/knees, and foot/toes.  There was decreased sensation in the right lower leg/ankle.  The examination noted radicular pain and other signs or symptoms due to radiculopathy.  The examiner noted lumbar degenerative joint disease/degenerative disc disease with right lower extremity radiculopathy confirmed by electrodiagnostic test in April 2013.  

The Veteran reported that she needed help with laundry and cleaning and had fatigue, lack of endurance and had to pace herself with any chores.  She reported that she was also told that she had a leg length discrepancy and was sent to a physician who did not feel that it was significant enough to require orthotics.  The Veteran reported that she felt some pain in her left hip for the last five years with no injury, and that the pain traveled from her back and not from her hip and then traveled down her leg.  The examiner noted that the pain was likely radicular pain from her lumbar degenerative joint disease/degenerative disc disease.  The examiner noted a diagnosis of hip impingement.

The left hip x-ray showed no radiographic evidence of acute fracture or dislocation.  The joint spaces were preserved.  There was cystic change laterally in the acetabulum with fullness to the lateral femur at the head and neck junction.  The radiologist noted that this morphology had been implicated with cam-type impingement.  There was no aggressive bone destruction and the soft tissues were unremarkable.  The examiner noted that the Veteran did not have malunion or nonunion of femur, flail hip joint or left leg length discrepancy.

The examiner noted that the Veteran's left hip x-ray was suggestive of femoroacetabular impingement of unclear etiology, but less likely as not related to her service connected lumbar degenerative joint disease/degenerative disc disease or service, as the diagnosis was being made 26 years after discharge.  It was noted that the Veteran had mild functional impairment as a result of decreased range of motion and subjective complaints of pain.  She had no evidence of leg length discrepancy but was noted to frequently shift weight to the right or left.  The Veteran's leg lengths were reported as 97 centimeters, bilaterally.

The examiner noted a reference from Orthopedics One Network:

Femoroacetabular impingement (FAI) is said to occur when there is abnormal contact between the proximal femur and the acetabular rim.  This abnormal contact can be produced by activities that require repeated hip motion to an extreme range, or when there is an abnormal anatomic configuration to the bone such that contact is produced even with motion in the normal range.

The Board remanded the appeal in August 2013 for an additional opinion as it found that it was not clear from the previous examination in March 2013 whether the Veteran had a pelvic tilt condition with an apparent left leg length discrepancy that was related to her service-connected low back disability.  In addition, the Board remanded for outstanding VA medical records that had not been added to the VBMS file.  

After the August 2013 Board remand, medical records added to the claims file included February 14, 2006 and May 18, 2010 VA podiatry consultations.  The February 2006 VA podiatry consultation noted a clinical history of left foot bunion deformity for five years.  The Veteran noted that the bunion had not caused problems until recently.  She denied trauma and reported a history of back pain with the left lower extremities affected.  The examination showed 5/5 muscle power in all groups bilaterally and neurological was intact bilaterally.  

The May 18, 2010 VA podiatry consultation showed findings of left foot pes planus and a left leg length discrepancy by one-half to three-quarters of an inch.  The diagnoses include that the Veteran likely had lower back radiculopathy.  

Another VA examination was scheduled to clarify the nature and relationship between any pelvic tilt and left leg length discrepancy and the Veteran's service-connected low back disability.  At that October 2013 VA examination, the Veteran reported that her left leg felt longer to her, and believed that was why her left hip bothered her.  She stated she never broke her leg or hip and felt that because of pain in her back, her hip and knee shifted her weight.  The Veteran reported that the pain in her left hip was chronic and was worse with movement, sitting, or standing for long periods of time.  The examiner noted that the Veteran did not have malunion or nonunion of femur, flail hip joint or left leg length discrepancy and did not have a pelvic tilt.  The examiner opined that the Veteran intermittently shifted her weight because of left hip and knee pain that were not likely related to her service-connected back condition.  

Analysis

The Board initially notes that the Veteran does not contend, and the record does not show that the Veteran's alleged left lower extremity radiculopathy or left leg length discrepancy and/or pelvic tilt originated in service.  The Veteran contends instead that her service-connected low back disability caused or aggravated her left leg radiculopathy and left leg length discrepancy and/or pelvic tilt.  When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection, but will instead focus on the Veteran's primary theory of entitlement on the basis of secondary service connection for these alleged disabilities.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

As stated above, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2014).

As for the claim for left lower extremity radiculopathy, the Board acknowledges that the Veteran's VA treatment records list left leg radiculopathy as an active problem and also variously indicate neuropathy under the Veteran's past medical history.  The Board also acknowledges the Veteran's complaints of a radiating pain into her left lower extremity, as recorded in her medical records and VA examination reports.  Notably, however, those references are clearly based on the subjective complaints of the Veteran, and not on the basis of any diagnostic testing or clinical findings.  A September 2009 VA spine examination specifically considered her complaints of left leg radiculopathy, but did not render a diagnosis of such, and VA treatment records dated in August 2010 noted the absence of focal neurological deficits or abnormal deep tendon reflexes.  VA treatment records in February 2006 similarly noted the absence of neurologic impairment in the left lower extremity.  A March 2013 VA examination showed a normal sensory examination of the upper anterior thigh, thigh/knees, and foot/toes.  The examiner did not diagnose left lower extremity radiculopathy, but did diagnose right lower extremity radiculopathy, which was confirmed by electrodiagnostic test in April 2013.

In short, clinical and electrodiagnostic evaluations of the Veteran's left leg complaints have consistently noted the absence of left leg radiculopathy.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  Here, although the Veteran is competent to report on the presence of observable symptoms, such as radiating pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board finds that the diagnosis of a neurological disorder such as radiculopathy is clearly outside the realm of lay expertise, and that the Veteran is not competent to diagnose it in herself.  Moreover, the Board finds the report of diagnostic testing conducted in April 2013 to be probative as to the issue of current disability, as the nerve conduction studies and electrodiagnostic testing were administered for the specific purposes of determining whether the Veteran indeed had any neuropathy or radiculopathy.

Accordingly, because the probative evidence of record weighs against a finding of a diagnosed disability to which the Veteran's complaints of radiating pain can be attributed, the claim of service connection for left leg radiculopathy must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In finding that service connection for left leg radiculopathy is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2014). 

As for the claim of service connection for left leg length discrepancy, and/or a pelvic tilt, although a VA podiatry consultation dated May 18, 2010 noted a left leg length discrepancy of one-half to three-quarters of an inch, subsequent VA treatment records are entirely silent for any mention of a leg length discrepancy, and the VA examinations do not show a left leg length discrepancy.  Nor do any VA treatment records or examinations show a pelvic tilt.  The March 2013 VA examiner specifically noted the absence of a left leg length discrepancy, and the leg lengths were both 97 centimeters.  The examiner noted that the Veteran's left hip x-ray was suggestive of femoroacetabular impingement of unclear etiology, but that this was less likely as not related to her service-connected lumbar degenerative joint disease/degenerative disc disease or service.  The examiner again in an October 2013 VA examination noted that the Veteran did not have a left leg length discrepancy, and that although the Veteran intermittently shifted her weight because of left hip and knee pain, the pain was not likely related to her service-connected back condition.  

The Board finds that the podiatry note of May 18, 2010 noting a left leg length discrepancy was an anomaly and inaccurate, as no subsequent medical records or VA examinations have found a left leg length discrepancy or pelvic tilt.  As already noted the March 2013 VA examiner found leg lengths of 97 centimeters, bilaterally.  On review of the evidence, the Board finds that the competent and most credible evidence of record weighs against a finding that the Veteran has had a left leg length discrepancy at any time during the claim.  In that regard, the Board finds that the opinions on leg length and pelvic tilt obtained during VA examinations in March and October 2013 are the most credible and probative evidence of record.  There is no competent or credible post-service evidence of a left leg length discrepancy or pelvic tilt during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Veteran is competent to relate her symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation as to the presence of a leg length discrepancy disability in this case. Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In light of the foregoing, the Board finds that the evidence of record during the pendency of the appeal weighs against a finding that a left leg length discrepancy disability has been accurately diagnosed at any time during the claim.  Thus, the evidence of record indicates that that Veteran does not have a shortened left leg, and/or pelvic tilt and service connection for the claimed disability is precluded.  See e.g., Brammer, at 225.  Therefore, the preponderance of the evidence is against the claim for service connection and it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a service-connected low back disability is denied.

Entitlement to service connection for left leg length discrepancy and/or a pelvic tilt, to include as secondary to a service-connected low back disability, is denied.


REMAND

The Board regrets further delay in the adjudication of the Veteran's claim.  Nevertheless, further development is necessary before a decision on the merits of the claim for service-connection for left foot pes planus can be made.  

The above issue was remanded in December 2011 and August 2013 for further development, to include VA examinations.  The Veteran was afforded such examinations in March 2013 and in October 2013.  The October 2013 examination was specific to the left leg length discrepancy and/or pelvic tilt issue.  The March 2013 examination addressed the etiology of the left foot pes planus.  Unfortunately, however, the March 2013 VA examiner did not specifically address whether the Veteran's left foot pes planus was aggravated by the Veteran's service connected low back disability.  The examiner did provide an opinion that there was no medical evidence to support a relationship to the Veteran's service connected back condition.  However, the Board finds that this statement is conclusory and too vague.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify all sources of treatment, VA and private, for the issue remaining on appeal.  With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Following the receipt of any records requested above, the AOJ should request an addendum opinion from the March 2013 VA examiner as to whether it is at least as likely as not (50 percent probability or more) that any left foot pes planus disability was caused by or was aggravated by the Veteran's service connected low back disability.

The examiner should provide a rationale for the opinion.  If the March 2013 examiner is not available the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

3.  Thereafter, readjudicate the claim on appeal in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


